Title: To Benjamin Franklin from John Adams, 26 November 1781
From: Adams, John
To: Franklin, Benjamin


Sir,
Amsterdam Novr 26th 1781.
I presume You have a Copy from Congress of their Instructions to me of the 16th of August: but as it is possible it may be otherwise, I have inclosed one. I have communicated them to the Duke de la Vauguion, who says they are très bien vues, très bien combinées. I shall do nothing in the business, without communicating it beforehand to him, with the most entire Confidence, and recieving his Approbation and Advice. He informs me, that he has not yet recieved any Instructions from his Court respecting it. These Instructions have arrived in a very proper time to counteract another insidious trick of the British Ministry, in agreeing to the Mediation of Russia for a seperate Peace with Holland.
With unfeigned Joy I congratulate your Excellency on the glorious News of the surrender of Cornwallis, to the Arms of the Allies. How easy a thing would it be to bring this War to an happy Conclusion, if Spain & Holland would adopt the System of France, and cooperate in it with the same Honor and Sincerity? There is nothing wanting but a constant naval Superiority in the West Indies and on the Coast of the United States, to obtain Triumphs upon Triumphs over the English, in all quarters of the Globe. The Allies now carry on the War in America, with an infinite Advantage over the English, whose Infatuation nevertheless will continue to make them exhaust themselves there, to the neglect of all their possessions in other parts of the World.
I have the honor to inclose to your Excellency some proposals made to me by the House of Ingraham and Bromfield respecting the Continental Goods. These are two Merchants from Boston, who have established a House here. They are industrious Men, and I believe well capable of performing what they propose, which is submitted to your Excellency. With great Respect I have the Honour to be, Sir, your most obedient and most humble Servant
J. Adams
His Excellency Benjamin Franklin Esqr
 
Notation: John Adams Novr. 26. 1781
